DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of the claims of Group I (claims 62-84) and di((Z)-non-3-en-1yl) 8,8’-(((4-(dimethylamino)butanoyl)oxy)azanediyl)dioctanoate (specification page 31, diagramed compound 45) as the group and species, respectively, elected to begin prosecution is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 81 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of leukocyte-associated conditions such as various types of cancer, autoimmune diseases or neurodegenerative diseases where such treatment does not encompasses prevention, does not reasonably provide enablement for the treatment of leukocyte-associated conditions such as various types of cancer, autoimmune diseases or neurodegenerative diseases where such treatment encompasses prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
a) The claim is extraordinarily broad: “A method of treating a leukocyte associated [sic] condition, the method comprising the step of administering to a subject in need thereof a composition according to claim 79.”  
The examiner notes for clarity of the record that exemplary leukocyte-associated conditions are explicitly defined in the specification as “…various types of cancer, various infections (such as, for example, viral infection, bacterial infection, fungal infection, and the like), autoimmune diseases, neurodegenerative diseases, inflammations, and the like” (page 53. Line 21).  The term treating is defined in the inter alia “…preventing the appearance of clinical symptoms of a disease or condition.  The term ‘preventing’ is defined herein as barring a subject from acquiring a disorder or disease or condition” (page 60, line 29).  
The patient population described by the limitation “in need thereof” encompasses, for purposes of examination, all living creatures susceptible to such devastating diseases, since the desire for their prevention is reasonably assumed to be universal.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
b,c) The nature of the invention is determined in part by the state of the prior art.  The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  That being the case, inventor is presumed to be aware that even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, autoimmune diseases (e.g. multiple sclerosis, lupus, etc.) or neurodegenerative diseases (e.g. Alzheimer’s disease, Parkinson’s disease, etc.) can be said to be preventable.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  

Cancer, for instance, is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds prevent various types of cancer, autoimmune diseases or neurodegenerative diseases.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compounds are actually efficacious in the prevention of various types of cancer, autoimmune diseases or neurodegenerative diseases.  However, the specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention.  In re Gardner, 166 USPQ 138 (CCPA 1970). 
In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for an enabling disclosure, not for vague intimations of general ideas which may or may not be workable.  Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claim is drawn to a Markush set of molecules: cationic lipids comprising a functional group represented by the structure -W-(T=O)-X-(CH2)z-Y- wherein this functional group is linked to at least one saturated or unsaturated fatty acid.  But, given this definition of the claimed Markush group of compounds, the public has no way to ascertain the metes and bounds of the claim, and thus the claimed scope of the invention.  This is so because molecules are not simply a collection or mixture of moieties (“…cationic lipids comprising…-W-(T=O)-X-(CH2)z-Y- wherein this functional group is linked to at least one saturated or unsaturated fatty acid…”), but are three-dimensional structures which require knowledge of how the moieties which make up the molecule are connected to one another.  In particular, variables W and Y are shown as further bonded to something, but what?  
Clarification is very much in order.  

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is no antecedent basis for any portion of the compound of formula (I) to the left of variable W or to the right of variable Y.  Claim 62, the claim from which claim 63 immediately depends, has no definitions at all for moieties in these positions.  Furthermore, there is no antecedent basis for the N-R2 portion of the compound of 2)z-Y- (claim 62) where X may only be O, N or NH (not N-R2).  
Nor is there any antecedent basis for the limitation “…salts, hydrates, solvates, polymorphs, optical isomers, [etc.]…”.  
Finally, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “The cationic lipids according to claim 62…”, and the claim also recites “…including [emphasis added] salts, hydrates, solvates, polymorphs, optical isomers, [etc.]…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is no antecedent basis for any portion of the compound of formula (II) to the left of variable W or to the right of variable Y’.  Claim 62, the claim from which claim 67 immediately depends, has no definitions at all for moieties in these positions.  

Finally, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “The cationic lipids according to claim 62…”, and the claim also recites “…including [emphasis added] salts, hydrates, solvates, polymorphs, optical isomers, [etc.]…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is no antecedent basis for any portion of the compound of formula (III) to the left of the carbonyl or to the right of variable Y.  Claim 62, the claim from which claim 76 immediately depends, has no definitions (W=a bond) at all for moieties in these positions.  Furthermore, there is no antecedent basis for the N-R3 portion of the compound of formula (III).  This corresponds to variable X of formula -W-(T=O)-X-(CH2)z-Y- (claim 62) where X may only be O, N or NH (not N-R3).  

Finally, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “The cationic lipids according to claim 62…”, and the claim also recites “…including [emphasis added] salts, hydrates, solvates, polymorphs, optical isomers, [etc.]…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is no antecedent basis for any portion of the compound of formula (IIIA) to the left of the carbonyl or to the right of variable Y.  Claim 62, the claim from which claim 78 immediately depends, has no definitions (W=a bond) at all for moieties in these positions.  Furthermore, there is no antecedent basis for the N-R3 portion of the compound of formula (IIIA).  This corresponds to variable X of formula -W-(T=O)-X-(CH2)z-Y- (claim 62) where X may only be O, N or NH (not N-R3).  

Finally, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “The cationic lipids according to claim 62…”, and the claim also recites “…including [emphasis added] salts, hydrates, solvates, polymorphs, optical isomers, [etc.]…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).  

Markush Search
All claims have been examined with respect to formal matters.  
The elected species has been searched and is deemed free of the prior art.  
The search was, therefore, expanded as called for under Markush examination practice, a compound-by-compound search, to include a single additional species.  That species is defined when, using the definition of the cationic lipid of independent claim 
All other claimed but as yet unexamined subject matter is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 62 and 79, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CH 238948, whose English language CAS SciFinder abstract has been relied upon for purposes of this Office Action.  (The CH 238948 patent not being immediately accessible, it has been requested from the USPTO’s Scientific and Technical Information Center and will be . 
The examiner notes for clarity of the record that the instant specification defines the instant fatty acid residue to be “…a fatty acid residue R-C(=O)-, R-C(=O)-O-, or R- where RCOOH is the corresponding fatty acid which may be saturated or unsaturated” (page 2, line 28).  In the above RN=859990-66-2, for example, the fatty acid residue corresponds to R-C(=O)- where R is -(CH2)16CH3.  In the above RN=882655-52-9, the fatty acid residue corresponds to R-C(=O)- where R is -(CH2)7CH=CH(CH2)7CH3.  
	Claim 79 is included in this rejection because its limitation, “…a composition comprising a cationic lipid according to claim 62…” is intrinsic to the prior art synthesis.  The compound is present in a composition i.e. the prior art reaction mixture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/24/2022